UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001- Civeo Corporation (Exact name of registrant as specified in its charter) Delaware 46-3831207 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Three Allen Center, 333 Clay Street, Suite 4980, Houston, Texas (Zip Code) (Address of principal executive offices) (713) 510-2400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "accelerated filer," "large accelerated filer" and "smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [X] (Do not check if a smaller reporting company) Smaller Reporting Company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X ] The Registrant had 107,321,989 shares of common stock outstanding as of April 24, 2015. 1 CIVEO CORPORATION INDEX Page No. Part I FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Financial Statements Unaudited Consolidated Statements of Operations for the Three Month Periods Ended March 31, 2015 and 2014 3 Unaudited Consolidated Statements of Comprehensive Income for the Three Month Periods Ended March 31, 2015 and 2014 4 Consolidated Balance Sheets –March 31, 2015 (unaudited) and December 31, 2014 5 Unaudited ConsolidatedStatements of Changes in Stockholders’ Equity / Net Investment for the Three Months EndedMarch 31, 2015 and 2014 6 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 7 Notes to Unaudited Consolidated Financial Statements 8 – 18 Cautionary Statement Regarding Forward-Looking Statements 19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19-31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31-32 Part II OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6.Exhibits 34 (a) Index of Exhibits 34 Signature Page 35 2 PART I FINANCIAL INFORMATION ITEM 1. Financial Statements CIVEO CORPORATION UNAUDITED CO NSOLIDAT ED STATEMENTS OF OPERATIONS (In Thousands , Except Per Share Amounts ) THREE MONTHS ENDED MARCH 31, 5 4 Revenues: Service and other $ 168,132 $ Product 170,987 Costs and expenses: Service and other costs Product costs 3,072 Selling, general and administrative expenses Spin-off and formation costs Depreciation and amortization expense Impairment expense Other operating expense Operating income Interest expense to affiliates ) Interest expense to third-parties, net of capitalized interest ) ) Interest income 1,122 Other income Income before income taxes Income tax provision ) ) Net income Less: Net income attributable to noncontrolling interest Net income (loss) attributable to Civeo Corporation. $ ) $ Per Share Data (see Note 6) Basic net income (loss) per share attributable to Civeo Corporation common stockholders $ $ Diluted net income (loss) per share attributable to Civeo Corporation common stockholders. $ $ Weighted average number of common shares outstanding: Basic Diluted. The accompanying notes are an integral part of these financial statements. 3 CIVEO CORPORATION UNAUDITED CO NSOLIDAT ED STATEMENTS OF COMPREHENSIVE INCOME (In Thousands) THREE MONTHS ENDED MARCH 31 , 5 4 Net income $ $ Other comprehensive income (loss): Foreign currency translation adjustment, net of taxes of $2.4 million and zero, respectively ) Total other comprehensive income (loss) ) Comprehensive income (loss) ) Comprehensive (income) loss attributable to noncontrolling interest ) ) Comprehensive income (loss) attributable to Civeo Corporation. $ ) $ The accompanying notes are an integral part of these financial statements. 4 CIVEO CORPORATION CO NSOLIDAT ED BALANCE SHEETS (In Thousands) MARCH 31, 5 DECEMBER 31, 4 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories 13,228 Prepaid expenses and other current assets Assets held for sale Total current assets Property, plant and equipment, net Goodwill, net 44,555 45,260 Other intangible assets, net Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Income taxes 61 Current portion of long-term debt Deferred revenue Other current liabilities Total current liabilities Long-term debt, less current maturities Deferred income taxes Other noncurrent liabilities Total liabilities Commitments and contingencies (Note 9) Stockholders’ Equity: Common stock ($0.01 par value, 550,000,000 shares authorized, 107,352,538 shares and 106,721,483 shares issued, respectively, and 107,321,989 shares and 106,721,483 shares outstanding, respectively) Additional paid-in capital Accumulated deficit ) ) Common stock held in treasury at cost, 30,549 and zero shares, respectively ) Accumulated other comprehensive loss ) ) Total Civeo Corporation stockholders’ equity Noncontrolling interest 2,168 2,108 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 5 CIVEO CORPORATION UNAUDITED CO NSOLIDAT ED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY / NET INVESTMENT (In Thousands) Attributable to Civeo Common Stock Par Value Additional Paid-in Capital Accumulated Deficit Treasury Stock Oil States Net Investment Accumulated Other Comprehensive Income (Loss) Noncontrolling Interest Total Stockholders’ Equity / Net Investment Balance, December 31, 201 3 $ ) $ $ Net income Currency translation adjustment. ) Net transfers from Oil States International, Inc. Balance, March 31, 2014 $ ) $ $ Balance, December 31, 201 4 $ $ $ ) $ $ $ ) $ $ Net income (loss) ) Currency translation adjustment. ) ) ) Stock-based compensation. 7 ) Balance, March 31, 2015 $ $ $ ) $ ) $ $ ) $ $ 6 CIVEO CORPORATION UNAUDITED CO NSOLIDAT ED STATEMENTS OF CASH FLOWS (In Thousands) THREE MONTHS ENDED MARCH 31, 5 4 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Impairment charge Inventory write-down Deferred income tax provision (benefit) ) Non-cash compensation charge Losses (gains) on disposals of assets ) Provision for loss on receivables, net of recoveries 91 Other, net Changes in operating assets and liabilities: Accounts receivable ) Inventories Accounts payable and accrued liabilities ) Taxes payable ) ) Other current assets and liabilities, net ) Net cash flows provided by operating activities Cash flows from investing activities: Capital expenditures, including capitalized interest ) ) Proceeds from disposition of property, plant and equipment Net cash flows used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock Contributions from Oil States Net cash flows provided by financing activities Effect of exchange rate changes on cash ) ) Net change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these financial statements. 7 CIVEO CORPORATION NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. DESCRIPTION OF BUSINESS, SPIN-OFF AND BASIS OF PRESENTATION Description of the Business We are one of North America’s and Australia’s largest integrated providers of accommodations services for people working in remote locations. Our scalable modular facilities provide long-term and temporary workforce accommodations where traditional infrastructure is insufficient, inaccessible or not cost effective. Once facilities are deployed in the field, we also provide catering and food services, housekeeping, laundry, facility management, water and wastewater treatment, power generation, communications and redeployment logistics. Our accommodations support workforces in the Canadian oil sands and in a variety of oil and natural gas drilling, mining and related natural resource applications as well as disaster relief efforts, primarily in Canada, Australia and the United States. We operate in three principal reportable business segments – Canadian, Australian and U.S. Spin-off On May 5, 2014, the Oil States International, Inc. (Oil States) board of directors approved the separation of its Accommodations Segment (Accommodations) into a standalone, publicly traded company, Civeo Corporation (Civeo). In accordance with the Separation and Distribution Agreement, the two companies were separated by Oil States distributing to its stockholders all 106,538,044 shares of common stock of Civeo it held after the market closed on May 30, 2014 (the Spin-Off). Each Oil States stockholder received two shares of Civeo common stock for every one share of Oil States stock held at the close of business on the record date of May 21, 2014. In conjunction with the Spin-Off, Oil States received a private letter ruling from the Internal Revenue Service to the effect that, based on certain facts, assumptions, representations and undertakings set forth in the ruling, for U.S. federal income tax purposes, the distribution of Civeo common stock was not taxable to Oil States or U.S. holders of Oil States common stock. Following the Spin-Off, Oil States retained no ownership interest in Civeo, and each company now has separate public ownership, boards of directors and management. A registration statement on Form 10, as amended through the time of its effectiveness, describing the Spin-Off was filed by Civeo with the U.S. Securities and Exchange Commission (SEC) and was declared effective on May 8, 2014. On June 2, 2014, Civeo stock began trading the “regular-way” on the New York Stock Exchange under the “CVEO” stock symbol. Pursuant to the Separation and Distribution Agreement with Oil States, on May 28, 2014, we made a special cash distribution to Oil States of $750 million. In connection with the Spin-Off, on May 28, 2014, we entered into a $650.0 million, 5-year revolving credit facility and a 5-year U.S. term loan facility totaling $775.0 million (collectively, the Credit Facility) for an aggregate borrowing capacity of $1.4 billion. For further discussion, see Note7 – Debt. Redomiciling to Canada On September 29, 2014, we announced our intention to redomicile the Company to Canada (the Redomicile Transaction). We expect to execute a “self-directed redomiciling” of the Company as permitted under the U.S. Internal Revenue Code. U.S. federal income tax laws permit a company to change its domicile to a foreign jurisdiction without corporate-level U.S. federal income taxes provided that such company has “substantial business activity” in the relevant jurisdiction. “Substantial business activity” is defined as foreign operations consisting of over 25% of the company’s total (i) revenues, (ii) assets, (iii) employees and (iv) employee compensation. With approximately 50% or more of our operations in Canada based on these metrics, we believe we qualify for a self-directed redomiciling. We expect to complete the Redomicile Transaction in the second or third quarter of 2015. There is no assurance that we will be able to complete the Redomicile Transaction in a timely manner or at all, and if completed, we may not achieve the expected benefits. Basis of Presentation Prior to the Spin-Off, our financial position, results of operations and cash flows consisted of the Oil States’ Accommodations business and an allocable portion of its corporate costs, which represented a combined reporting entity. The combined financial statements for periods prior to the Spin-Off have been prepared on a stand-alone basis and are derived from the consolidated financial statements and accounting records of Oil States. The combined financial statements reflect our historical financial position, results of operations and cash flows as we were historically managed, in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP). The combined financial statements include certain assets and liabilities that have historically been held at the Oil States corporate level, but are specifically identifiable or otherwise attributable to us. 8 CIVEO CORPORATION NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Continued) All financial information presented after the Spin-Off represents the consolidated results of operations, financial position and cash flows of Civeo. Accordingly: ● Our consolidated statements of operations , comprehensive income, cash flows and changes in stockholders’ equity / net investment for the three months ended March 31, 2014 consist entirely of the combined results of the Oil States’ Accommodations business. ● Our consolidated statements of operations , comprehensive income, cash flows and changes in stockholders’ equity / net investment for the three months ended March 31, 2015 consist entirely of the consolidated results of Civeo. ● Our consolidated balance sheets at March 31, 2015 and December 31, 2014 consist of the consolidated balances of Civeo. The assets and liabilities in our consolidated financial statements have been reflected on a historical basis, as immediately prior to the Spin-Off all of the assets and liabilities presented were wholly owned by Oil States and were transferred within the Oil States consolidated group. All intercompany transactions and accounts have been eliminated. All affiliate transactions between Civeo and Oil States have been included in these consolidated financial statements. Unless otherwise stated or the context otherwise indicates, all references in these consolidated financial statements to “Civeo,” “the Company,” “us,” “our” or “we” for the time period prior to the Spin-Off mean the Accommodations business of Oil States. For time periods after the Spin-Off, these terms refer to the legal entity Civeo Corporation and its consolidated subsidiaries. The consolidated financial statements for periods prior to the Spin-Off included expense allocations for: (1) certain corporate functions historically provided by Oil States, including, but not limited to finance, legal, risk management, tax, treasury, information technology, human resources, and certain other shared services; (2) certain employee benefits and incentives; and (3) equity-based compensation. These expenses were allocated to us on the basis of direct usage when identifiable, with the remainder allocated based on estimated time spent by Oil States personnel, a pro-rata basis of headcount or other relevant measures of Oil States and its subsidiaries. We consider the basis on which the expenses were allocated to be a reasonable reflection of the utilization of services provided to or the benefit received by us during the periods presented. The allocations may not, however, reflect the expense we would have incurred as an independent, publicly traded company for the periods presented. Actual costs that may have been incurred if we had been a stand-alone company would depend on a number of factors, including the chosen organizational structure, which functions were outsourced or performed by employees and strategic decisions made in areas such as information technology and infrastructure. Oil States used a centralized approach to the cash management and financing of its U.S. operations. Prior to February 2014, cash from our U.S. operations was transferred to Oil States daily and Oil States funded our U.S. operating and investing activities as needed. Accordingly, the cash and cash equivalents held by Oil States at the corporate level were not allocated to us for any of the periods presented prior to February 2014. We reflected the transfer of cash to and from Oil States as a component of “Net Investment of Oil States International, Inc.” on our consolidated balance sheet. We have not included interest expense for intercompany cash advances from Oil States, since historically Oil States has not allocated interest expense related to intercompany advances to any of its businesses. Beginning in February 2014, we established Civeo cash accounts and funded a portion of our U.S. operating and investing activities. 9 CIVEO CORPORATION NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Continued) The accompanying unaudited consolidated financial statements of Civeo have been prepared pursuant to the rules and regulations of the SEC pertaining to interim financial information. Certain information in footnote disclosures normally included in financial statements prepared in accordance with GAAP has been condensed or omitted pursuant to these rules and regulations. The unaudited financial statements included in this report reflect all the adjustments, consisting of normal recurring adjustments, which the Company considers necessary for a fair presentation of the results of operations for the interim periods covered and for the financial condition of the Company at the date of the interim balance sheet. Results for the interim periods are not necessarily indicative of results for the full year. The preparation of consolidated financial statements in conformity with GAAP requires the use of estimates and assumptions by management in determining the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. If the underlying estimates and assumptions, upon which the financial statements are based, change in future periods, actual amounts may differ from those included in the accompanying consolidated financial statements. The financial statements included in this report should be read in conjunction with our audited financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended December 31, 2014. 2. RECENT ACCOUNTING PRONOUNCEMENTS From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board (the FASB), which are adopted by us as of the specified effective date. Unless otherwise discussed, management believes that the impact of recently issued standards, which are not yet effective, will not have a material impact on our consolidated financial statements upon adoption. In April 2015, the FASB issued Accounting Standards Update (ASU) 2015-03 "Interest - Imputation of Interest: Simplifying the Presentation of Debt Issuance Costs" (ASU 2015-03). ASU 2015-03 simplifies the presentation of debt issuance costs by requiring that such costs be presented as a deduction from the corresponding debt liability. The guidance is effective for financial statements issued for reporting periods beginning after December 15, 2015 and interim periods within the reporting periods and requires retrospective presentation. Early adoption is permitted. We plan to adopt the standard in the first quarter of 2016. As of March 31, 2015, we had debt issuance costs totaling $8.1 million, which are included in Prepaid expenses and other current assets ($1.9 million) and Other non-current assets ($6.2 million) on the accompanying unaudited consolidated balance sheets. In February 2015, the FASB issued ASU 2015-02 "Amendments to the Consolidation Analysis" (ASU 2015-02). ASU 2015-02 alters the models used to determine consolidation conclusions for certain entities, including limited partnerships, and may require additional disclosures. ASU 2015-02 is effective for financial statements issued for reporting periods beginning after December 15, 2015 and interim periods within the reporting periods with either retrospective or modified retrospective presentation allowed. We plan to adopt the standard in the first quarter of 2016 and are currently evaluating the impact of the new standard on our financial statements. In May 2014, the FASB issued ASU 2014-09 establishing Accounting Standards Codification (ASC) Topic 606, "Revenue from Contracts with Customers" (ASC 606). ASC 606 establishes a comprehensive new revenue recognition model designed to depict the transfer of goods or services to a customer in an amount that reflects the consideration the entity expects to be entitled to receive in exchange for those goods or services and requires significantly enhanced revenue disclosures. The standard was originally effective for annual reporting periods beginning after December 15, 2016, and interim periods within the reporting period,however the FASB has delayed the effective date of ASC 606 to annual and interim periods beginning after December 15, 2017. Accordingly, we plan to adopt this standard in the first quarter of 2018. ASC 606 allows either full retrospective or modified retrospective transition, and early adoption is not permitted. We continue to evaluate both the impact of this new standard on our financial statements and the transition method we will utilize for adoption. 10 CIVEO CORPORATION NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Continued) 3. FAIR VALUE MEASUREMENTS Our financial instruments consist of cash and cash equivalents, receivables, payables and debt instruments. We believe that the carrying values of these instruments, other than our long-term debt to affiliates, on the accompanying consolidated balance sheets approximate their fair values. As of March 31, 2015 and December 31, 2014, we believe the carrying value of our floating-rate debt outstanding under our $775 million term loan approximates its fair value because the term includes short-term interest rates and excludes penalties for prepayment. We estimated the fair value of our floating-rate term loan using significant other observable inputs, representative of a Level 2 fair value measurement, including terms and credit spreads for this loan. 4. DETAILS OF SELECTED BALANCE SHEET ACCOUNTS Additional information regarding selected balance sheet accounts at March 31, 2015 and December 31, 2014 is presented below (in thousands): March 31, December 31, 4 Accounts receivable, net: Trade $ $ Unbilled revenue Other Total accounts receivable Allowance for doubtful accounts ) ) Total accounts receivable, net $ $ March 31, December 31, 4 Inventories : Finished goods and purchased products $ 2,524 $ Work in process Raw materials Total inventories $ $ Estimated Useful Life (in years) March 31, December 31, 4 Property, plant and equipment, net: Land $ $ Accommodations assets 3-15 Buildings and leasehold improvements 3-20 Machinery and equipment 4-15 Office furniture and equipment 3-7 Vehicles 3-5 Construction in progress Total property, plant and equipment Accumulated depreciation ) ) Total property, plant and equipment, net $ $ 11 CIVEO CORPORATION NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Continued) March 31, 5 December 31, 4 Accrued liabilities: Accrued compensation $ $ Accrued taxes, other than income taxes 2,806 Accrued interest 60 Other 2,839 5,612 Total accrued liabilities $ 16,393 $ 5. ASSETS HELD FOR SALE During the first quarter of 2015, we made the decision to dispose of our manufacturing facility in Johnstown, Colorado. Accordingly, the facility met the criteria of held for sale, and its carrying value was adjusted downward to $8.7 million, which represents its estimated fair value less the cost to sell. We recorded a pre-tax impairment expense of $2.7 million and an additional $1.1 million to write-down our inventory as a result. Additionally, we have discontinued depreciation of the facility. Depreciation expense related to the facility totaled approximately $0.2 million and $0.2 million during the three months ended March 31, 2015 and 2014, respectively. The facility was part of our U.S. reportable business segment. The following table summarizes the carrying amount as of March 31, 2015 of the major classes of assets from the Johnstown facility we classified as held for sale (in thousands): March 31, 5 Assets held for sale: Property, plant and equipment, net $ Inventories Intangible assets, net Impairment expense ) Total assets held for sale $ 6. EARNINGS PER SHARE On May 30, 2014, 106,538,044 shares of our common stock were distributed to Oil States stockholders in connection with the Spin-Off. For comparative purposes, and to provide a more meaningful calculation of weighted-average shares outstanding, we have assumed these shares to be outstanding as of the beginning of each period prior to the Spin-Off presented in the calculation of weighted-average shares. In addition, we have assumed the dilutive securities outstanding at May 30, 2014 were also outstanding for each of the periods prior to the Spin-Off presented. Our calculation of diluted earnings per share excludes all shares issuable pursuant to outstanding stock options for the three months ended March 31, 2015, due to their antidilutive effect. 12 CIVEO CORPORATION NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Continued) The calculation of earnings per share attributable to the Company is presented below for the periods indicated (in thousands, except per share amounts): THREE MONTHS ENDED MARCH 31, 4 Basic Earnings per Share Net income (loss) attributable to Civeo $ ) $ 36,239 Less: undistributed net income to participating securities ) Net income (loss) attributable to Civeo’s common stockholders - basic $ ) $ Weighted average common shares outstanding - basic Basic earnings (loss) per share $ ) $ Diluted Earnings per Share Net income (loss) attributable to Civeo’s common stockholders - basic $ ) $ Less: undistributed net income to participating securities Net income (loss) attributable to Civeo’s common stockholders - diluted $ ) $ Weighted average common shares outstanding - basic Effect of dilutive securities Weighted average common shares outstanding - diluted Diluted earnings (loss) per share $ ) $ 13 CIVEO CORPORATION NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Continued) 7. DEBT As of March 31, 2015 and December 31, 2014, long-term debt consisted of the following (in thousands): March 31, 2015 December 31, 2014 U.S. term loan, which matures on May 28, 2019, of $775.0 million; 1.25% of aggregate principal repayable per quarter beginning September 30, 2015; weighted average interest rate of 2.4% for the three month period ended March 31, 2015 $ $ U.S. revolving credit facility, which matures on May 28, 2019, with available commitments up to $450.0 million; no borrowings outstanding during the three month period ended March 31, 2015 Canadian revolving credit facility, which matures on May 28, 2019, with available commitments up to $100.0 million; no borrowings outstanding during the three month period ended March 31, 2015 Australian revolving credit facility, which matures May 28, 2019, with available commitments up to $100.0 million; no borrowings outstanding during the three month period ended March 31, 2015 Total debt 775,000 775,000 Less: Current portion of long-term debt Long-term debt, less current maturities $ $ Interest expense on the consolidated statements of operations is net of capitalized interest of $0.4 million and $0.3 million for the three month periods ended March 31, 2015 and 2014, respectively. Credit Facility Our Credit Facility contains customary affirmative and negative covenants that, among other things, limit or restrict (i) subsidiary indebtedness, liens and fundamental changes, (ii) asset sales, (iii) margin stock, (iv) specified acquisitions, (v) restrictive agreements, (vi) transactions with affiliates and (vii) investments and other restricted payments, including dividends and other distributions. Specifically, we must maintain an interest coverage ratio, defined as the ratio of consolidated EBITDA to consolidated interest expense, of at least 3.0 to 1.0 and our maximum leverage ratio, defined as the ratio of total debt to consolidated EBITDA, of no greater than 3.5 to 1.0.
